Citation Nr: 1535816	
Decision Date: 08/21/15    Archive Date: 08/31/15

DOCKET NO.  10-19 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder.

2.  Entitlement to service connection for low back disability.

3.  Entitlement to service connection for asthma.

4.  Entitlement to service connection for emphysema.

5.  Entitlement to service connection for brain atrophy.

6.  Entitlement to service connection for headaches.

7.  Entitlement to service connection for hypertension.

8.  Entitlement to service connection for groin rash.




REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran had active service from October 1965 to October 1969.

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA   will notify the appellant if further action is required.


REMAND

In response to a request from the Veteran for a Travel Board hearing, the RO notified him in August 2014 that he was being placed on the list for such hearings and would be notified when a date becomes available.  However, the case was transferred to the Board prior to such hearing being scheduled.  Therefore, a remand is required in this case.  See 38 U.S.C.A. § 7107(b) (West 2014); 38 C.F.R. § 20.700(a) (2014).  


Accordingly, the case is REMANDED for the following action:

Schedule the appellant for a Travel Board hearing at the RO before a Veterans Law Judge, as the docket permits.  A copy of the notice to the appellant of the date and time to report should be placed in the record.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




